DETAILED ACTION
Claims 1-21 are pending.  Claims 1-18 are considered in this Office action with Claims 19-21 being Non-Elected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant's election without traverse of the non-elected Claims in the reply filed on 2/17/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/30/2021 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The initialed and dated copy of Applicant’s IDS form 1449 is attached to the instant Office action.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is directed to the limitations to store at least one task code and a workforce requirement for each task of the multi-task construction project, wherein the task code relates each task to at least one construction activity (Collecting and Storing Information, an observation, a Mental Process; and Organizing and Tracking Information for Managing Human Behavior i.e. Scheduling; a Certain Method of Organizing Human Activity); build a task schedule for the multi-task construction project, wherein the task schedule includes for each task: workhours; a projected time frame; and functions (Analyzing the Information, an evaluation, a Mental Process; and Organizing and Tracking Information for Managing Human Behavior i.e. Scheduling; a Certain Method of Organizing Human Activity); generate job orders based on the task schedule, wherein each task is associated with at least one job order (Analyzing the Information, an evaluation, a Mental Process; and Organizing and Tracking 
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above. The processor, memory, and user interface are recited at a high-level of generality (i.e., as a generic software/module performing a generic computer function of storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the receiving, storing, and transmitting steps above are insignificant extra-solution activity as these are receiving, storing, and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional element being used to perform the abstract limitations stated above amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.  Applicant’s Specification states:
“[0062] FIG. 26 depicts a simplified block diagram of a computing system 234 of the system 200 shown in FIG. 2. The computing system 234 includes a work scheduling (WS) server 236 in communication with the user computer devices 238. In the exemplary embodiment, the user computer devices 238 are computers that include a web browser or a software application, which enables the user computer devices 238 to access the WS server 236 using the Internet. More specifically, the user computer devices 238 are communicatively coupled to the Internet through many interfaces including, but not limited to, at least one of a network, such as the Internet, a local area network (LAN), a wide area network (WAN), or an integrated services digital network (ISDN), a dial-up-connection, a digital subscriber line (DSL), a cellular phone connection, and a cable modem. The user computer devices 238 may be any device capable of 

	Which states that any desktop computer, laptop, smart phone, etc., can be used to perform the abstract limitations, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer, as per the Alice decision and not requiring further analysis under Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. This is “Applying It” by utilizing current technologies. For the receiving, storing, and transmitting steps that were considered extra-solution activity in Step 2A above, if they were to be considered additional elements, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the processor, memory, etc., nor the receiving, storing, and transmitting steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Independent Claim 10 contains the identified abstract ideas with no other additional elements to be considered as part of a practical application or under prong 2 of the 2019 PEG, and thus not integrated into a practical application, nor significantly more for the same reasons and rationale as above.
Claims 2-9 and 11-18 contain the identified abstract ideas, further narrowing them by narrowing the qualifications for the shift, with additional elements such as a mobile device which is highly generic as considered as part of a practical application or under prong 2 of the 2019 PEG, thus not integrated into a practical application, nor are they significantly more for the same reasons and rationale as above.	
Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Molander (U.S. Publication No. 2010/025,7015) in view of Notani (U.S. Publication No. 2020/001,9907).

Regarding Claims 1 and 10, Molander teaches to: 
build, by the processor ([0061] a processor/CPU for processing the tasks), a task schedule for the multi-task construction project, wherein the task schedule includes for each task: workhours; a projected time frame ([0070] desired/projected time frame); and functions ([0068] tasks and sub-tasks are taken into account as well as the upstream tasks, which are all functions of a task or project); 
generate job orders based on the task schedule, wherein each task is associated with at least one job order ([0018] service orders (job orders) are created and tied to the tasks as in [0047-49]); 
retrieve availability data for persons qualified for the functions of each task, wherein the availability data for each person includes an availability status and a geographic location ([0056] tasks associated with field service personnel, who must be qualified for the functions of the tasks, are tracked using their mobile devices and their availability is also tracked as they are resources in [0054]); 
build a construction work schedule by assigning persons to the job orders based on: the task schedule; the availability status; the geographic locations; and a project location ([0049-51] the schedule can be built by dragging and dropping users and tasks based on their availability, schedules, location, and project location); and 
output the construction work schedule to a user interface configured to receive input related to the construction schedule from a user ([0048] and [0060] a user interface can be used to bring up the schedule, edit it by a user, and change tasks).
Although Molander teaches storing, in the memory ([0023] all tasks and information are stored in a relation database in memory), at least one task icon as in [0070] and a workforce requirement for each task ([0065] requirements for the orders/tasks), wherein the icons relates each task to at least one construction activity ([0070] icons relating to tasks/jobs and resources/workers), it does not explicitly state that these are mutli-task construction projects or specific use of job/order codes.

It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the storing of icons for tasks and resources of Molander with the storing of codes and names of Notani as they are both analogous art along with the claimed invention which create solutions for the completion of tasks in projects, and the combination would lead to improvements in the efficiency of the projects by reducing project delays, thus saving time and cost as taught in [0015] of Notani.
Regarding Claim 2, Molander teaches wherein the input includes a search request for at least one person based on the construction work schedule (Figs. 9 and 12 a user can search for a person for work on a construction work schedule).
Regarding Claims 3 and 12, Molander teaches wherein the assigned persons perform a construction activity for each task, the processor further configured to track performance data for the construction activity performed by each assigned person and store the performance data in the memory ([0060] system tracks if assigned user has worked on the task by manipulating the icons and schedule which is stored in a relationship database for each activity and task).
Regarding Claims 4 and 13, Although Molander teaches wherein the performance data includes a completed time frame for the construction activity, a projected time frame in the task schedule and provide an alert as in [0056] where there is a tracking of whether the task/job is completed in the time frame such as the end of the day, it does not explicitly state comparing if a difference between the completed time frame and the projected time frame is greater than a threshold value.
Notani teaches comparing if a difference between the completed time frame and the projected time frame is greater than a threshold value ([0020] a projected time is compared to a completion time for a task or project to be late, with a notification sent based on the completion threshold).
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the projected time frames and alerts of Molander with the comparison of projected vs completion time of Notani as they are both analogous art along with the claimed invention which create solutions for the completion of tasks in projects, it is old and well-known to create an alert/notification as well as to use a threshold to do so, and the combination would lead to improvements in the efficiency of the projects by reducing project delays, thus saving time and cost as taught in [0015] of Notani.
Regarding Claims 5 and 14, Molander teaches wherein the processor is further configured to send an alert to the user interface  if at least one role in the task schedule does not include an assigned person ([0055-56] an assigned worker can’t work the task and thus an alert is sent when modified for urgency).
Regarding Claim 6, Molander teaches, wherein the processor is further configured to compare each worker location to the project location prior to assigning the respective person to a role for the project ([0020] work site/project site location and resource/worker location is compared via a GUI).
Regarding Claims 7 and 16, Molander teaches A construction scheduler of claim 6, wherein the processor is configured to compare each geographic location to the project location by generating a geographical map including the project location and the geographic/worker locations ([0020] map is used to compare locations of resources/workers to jobs/sites).
Regarding Claims 8 and 17, Molander teaches A construction scheduler of claim 6, wherein the processor is further configured to receive the geographic locations from mobile devices correlated with the persons ([0056] mobile device/processor is configured to get geolocation of mobile devices and service vehicles correlated with users/persons).
Regarding Claims 9 and 18, Although Molander teaches Icon codes which are used to represent tasks, resources, etc. on a GUI as in [0070], and the combination teaches task codes as in Claim 1 above, it does not explicitly teach the codes are selected by associated codes and activities.
Notani teaches wherein the task codes are selected to represent the task based on a code system that associates codes and activities as in Fig. 1D as similar to Claim 1 above.
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the storing of icons for tasks and resources of Molander with the storing of codes and names of Notani as they are both analogous art along with the claimed invention which create solutions for the completion of tasks in projects, and the combination would lead to improvements in the efficiency of the projects by reducing project delays, thus saving time and cost as taught in [0015] of Notani.
Regarding Claim 11, Molander teaches outputting, by the processor, the work schedule to a user interface, wherein the user interface is configured to: display the work schedule for interpretation by the user; and receive at least one input relating to the work schedule from a user ([0060] and [0067] user can manipulate (an input) tasks on a work schedule by using the GUI).
Regarding Claim 15, Molander teaches further comprising comparing each worker location to the project location prior to assigning the respective worker to the job order ([0020] the system can be used to compare resource/worker location to job/site location prior to assignement).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200019907 A1
Notani; Ranjit et al.
SYSTEM AND COMPUTER PROGRAM FOR MULTI-PARTY PROJECT SCHEDULE COLLABORATION, SYNCHRONIZATION AND EXECUTION
US 20170278026 A1
Nielsen; Steven E. et al.
METHODS, APPARATUS, AND SYSTEMS FOR FACILITATING AND/OR VERIFYING LOCATE AND/OR MARKING OPERATIONS
US 20100257015 A1
Molander; Bradley
GRAPHICAL CLIENT INTERFACE RESOURCE AND WORK MANAGEMENT SCHEDULER
US 20200134745 A1
McLINDEN; John H. et al.
METHOD AND SYSTEM FOR AUTOMATICALLY CREATING AND ASSIGNING ASSEMBLY LABOR ACTIVITIES (ALAs) TO A BILL OF MATERIALS (BOM)
US 20190057354 A1
McKenzie; Mark E.
LABOR MANAGEMENT SYSTEM
US 20180096274 A1
DeZeeuw; Elizabeth M.
DATA MANAGEMENT SYSTEM AND METHODS OF MANAGING RESOURCES, PROJECTS, FINANCIALS, ANALYTICS AND DASHBOARD DATA
US 20170243144 A1
Nielsen; Steven et al.
METHODS AND APPARATUS FOR PROTECTING UNDERGROUND UTILITIES FROM EXCAVATION DAMAGE BY ASSESSING RISKS ASSOCIATED WITH LOCATE REQUEST TICKETS
US 20160294621 A1
Werth; Ted et al.
SYSTEMS AND METHODS FOR PROVIDING HIERARCHY OF SUPPORT SERVICES VIA DESKTOP AND CENTRALIZED SERVICE
US 20160253640 A1
Allin; Patrick J. et al.
CONSTRUCTION PAYMENT MANAGEMENT SYSTEM AND METHOD WITH AUTOMATIC NOTIFICATION WORKFLOW FEATURES
US 20160188369 A1
Moloian; Armen et al.
Computing Resource Inventory System
US 20160140504 A1
Obeid; Diya
RESUME MANAGEMENT AND RECRUITMENT WORKFLOW SYSTEM AND METHOD
US 20160048785 A1
Dommarajukrishnamaraju; Nagaraju
A COMPUTER IMPLEMENTED SYSTEM AND METHOD FOR PROJECT CONTROLS
US 20150242979 A1
ABTS; Leigh Roy
Knowledge Management and Classification in a Quality Management System
US 20150081363 A1
Taylor; Joseph D. et al.
Group-Oriented Software Development
US 20140365533 A1
Debray; Saumya K. et al.
METHODS OF MICRO-SPECIALIZATION IN DATABASE MANAGEMENT SYSTEMS
US 20140236656 A1
Nielsen; Steven E. et al.
METHODS AND APPARATUS FOR ASSESSING RISKS ASSOCIATED WITH LOCATE REQUEST TICKETS BASED ON HISTORICAL INFORMATION
US 20120078924 A1
WOODINGS; Lewis E. et al.
WORKER AND DOCUMENT MANAGEMENT SYSTEM
US 20090124394 A1
Swarna; Rajesh
SYSTEM AND METHOD FOR VALIDATING DOWNLOAD OR CONFIGURATION ASSIGNMENT FOR AN EGM OR EGM COLLECTION
US 20080288539 A1
Jacobs; Simon
METHODS AND SYSTEMS FOR SCHEDULING COMPLEX WORK ORDERS FOR A WORKFORCE OF MOBILE SERVICE TECHNICIANS
US 20070061774 A1
Chan; Jonathan et al.
APPARATUS, SYSTEM, AND METHOD FOR MANAGING PROJECT CUSTOMIZATION, COMPLIANCE DOCUMENTATION, AND COMMUNICATION
US 20040205206 A1
Naik, Vijay K.  et al.
System for managing and controlling storage access requirements
US 20150234377 A1
Mizikovsky; Lev
CONSTRUCTION MANAGEMENT SYSTEM


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.



/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        3/28/2022